Mr. Justice Waterman delivered the opinion op the Court. The testimony of appellant shows him to have been a subscriber for ten shares of stock. Courts incline, without reference to formality, where the intent to become a subscriber is manifested, to hold that the contract of subscription subsists. Cook on Stock & Stockholders, etc., Vol. 1, Sec. 52. Having thus become obligated, he could not, as against creditors of the corporation, be released by the mere consent of the company. If appellant had, when informed that Stock had put his name down, repudiated such action, his position would have been very different. Parties dealing with this corporation had a right to rely upon the evidence, which appellant knew existed at Springfield, that he had subscribed for ten shares of its stock. Sec. 27, Chap. 32, R. S.; Kern v. Chicago Co-operative Brewing Ass’n, 40 Ill. App. 356; 140 Ill. 371. The judgment of the Superior Court is affirmed. Mr. Justice Shepard dissents.